FILED
                             NOT FOR PUBLICATION                            JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROMANA MARTINEZ-SANDOVAL,                        No. 10-70766

               Petitioner,                       Agency No. A096-351-964

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Romana Martinez-Sandoval, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reconsider, Mohammed v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we deny in part and dismiss in

part the petition for review.

      The BIA did not abuse its discretion in denying Martinez-Sandoval’s July

20, 2009, motion to reconsider under 8 C.F.R. § 1003.2(b)(2) (“A party . . . may

not seek reconsideration of a decision denying a previous motion to reconsider.”).

      We lack jurisdiction to consider Martinez-Sandoval’s ineffective assistance

of counsel claim because she did not exhaust it before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      We also lack jurisdiction to consider Martinez-Sandoval’s challenges to the

agency’s underlying orders because this petition for review is not timely as to those

orders. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   10-70766